DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the adhesion layer has void portions, and non-contact portions are defined at an interface between the adhesion layer and at least one of the first member and the second member, and wherein the adhesion layer is brought into contact with each of the first member and the second member in four corner portions of the optical member in plan view.”
Claims 2-8 are allowable due to dependency to claim 1.
US 20040228106 A1 to Stevenson et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Stevenson discloses various limitations of base claim 1: an optical member (Fig. 2A), comprising: a first member having a function of converting direction of light (Fig. 2A Layers 218); and a second member laminated on the first member via an adhesion layer (See Fig. 2A  layer 220), wherein the adhesion layer has void portions, and non-
However, Stevenson does not disclose that “the adhesion layer is brought into contact with each of the first member and the second member in four corner portions of the optical member in plan view.”  Further, US 20180160552 A1 to Choi et al. discloses the adhesion layer has void portions, and non-contact portions are defined at an interface between the adhesion layer and at least one of the first member and the second member (see Fig. 2), but does not disclose that the adhesion layer is brought into contact with each of the first member and the second member in four corner portions of the optical member in plan view.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 9.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the adhesion layer has void portions, and non-contact portions are defined at an interface between the adhesion layer and at least one of the prism sheet and the second member, wherein the adhesion layer is brought into contact with each of the prism sheet and the second member in four corner portions of the optical member in plan view, and wherein a void ratio of the adhesion layer in plan view is from 70% to 90%.”
Claims 10-11 are allowable due to dependency to claim 9.
US 20040228106 A1 to Stevenson et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 9.  Specifically, Stevenson discloses various limitations of base claim 9: an optical member (Fig. 2A), comprising: a prism sheet (Fig. 2A Layers 218); and a second member laminated on the prism sheet via an adhesion layer (See Fig. 2A layer 220), wherein the adhesion 
However, Stevenson does not disclose that “the adhesion layer has void portions, and non-contact portions are defined at an interface between the adhesion layer and at least one of the prism sheet and the second member, wherein the adhesion layer is brought into contact with each of the prism sheet and the second member in four corner portions of the optical member in plan view, and wherein a void ratio of the adhesion layer in plan view is from 70% to 90%..”  Further, US 20180160552 A1 to Choi et al. discloses the adhesion layer has void portions, and non-contact portions are defined at an interface between the adhesion layer and at least one of the first member and the second member (see Fig. 2), but does not disclose that the adhesion layer is brought into contact with each of the first member and the second member in four corner portions of the optical member in plan view.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871